Exhibit 10.24
EMPLOYMENT AGREEMENT


AGREEMENT entered into as of this 23rd day of May, 2008, by and between WEST
BANCORPORATION, INC., an Iowa corporation (the “Company”), and THOMAS E.
STANBERRY (“Stanberry”), to be effective as of the date stated above (“Effective
Date”).


WITNESSETH:


WHEREAS, Stanberry has been employed as the Company’s Chairman, President, and
Chief Executive Officer (“CEO”), as West Bank’s Chairman and CEO, and as WB
Capital Management Inc.’s Chairman; and


WHEREAS, the Company wishes that Stanberry continue such employment pursuant to
the terms and conditions hereof, and in order to induce Stanberry to enter into
this agreement (the “Agreement”) and to secure the benefits to accrue from his
performance hereunder, is willing to undertake the obligations assigned to it
herein; and


WHEREAS, Stanberry is willing to continue his employment as described above
under the terms hereof and to enter into the Agreement;


NOW THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the receipt of which is
hereby acknowledged, the parties hereto agree as follows:


1. Positions; Duties; Responsibilities.


1.1 Stanberry shall serve as Chairman, President, and CEO of the Company,
Chairman and CEO of West Bank, and Chairman of the Board of Directors of WB
Capital Management Inc. Stanberry shall at all times report to and be subject to
the supervision, control, and direction of the Board of Directors of the Company
(the “Board”). Stanberry shall at all times be the most senior executive officer
of the Company and its subsidiaries. Subject only to Stanberry’s duty to report
to the Board, Stanberry’s responsibilities and authorities hereunder shall
include day-to-day and strategic authority over the Company and its
subsidiaries, authority over all operations of the Company and its subsidiaries,
and the duty and authority to hire, make employment decisions, and terminate all
subordinates employed by the Company or its subsidiaries. Stanberry shall report
directly and exclusively to the Board, and all other officers, employees, and
consultants of the Company shall (except to the extent otherwise prescribed by
law, regulation, or principles of good corporate governance) report directly (or
indirectly through subordinates) to Stanberry. Stanberry shall also promote, to
the extent permitted by law, the business of the Company. Stanberry shall have
such other responsibilities and authorities consistent with the status, titles,
and reporting requirements set forth herein as are appropriate to said
positions, subject to change (other than diminution in position, authority,
duties, or responsibilities) from time to time by the Board.


1.2 During the course of his employment, Stanberry agrees to devote his full
time and attention and give his best efforts and skills to furthering the
business and interests of the Company, which—subject to the mutual agreement of
Stanberry and the Board, which shall not be unreasonably withheld—may include
Stanberry allocating reasonable time and efforts on behalf of charitable, civic,
professional organizations, and boards of other corporations.


2. Term.


Subject to the terms and conditions hereof, the Company agrees to employ, and
Stanberry hereby accepts employment, for an Initial Term commencing on the
Effective Date and ending December 31, 2010. This Agreement will be renewed
annually without written notice on each January 1 hereafter for a three year
period, provided the Company has not given notice of nonrenewal by November 30
of the preceding year. Accordingly, and by way of example, the intent of the
parties is that as of January 1, 2009, the Term will be a rolling three year
term beginning on each subsequent January 1, unless timely notice of nonrenewal
is given. In the event of a timely notice of nonrenewal, this Agreement will
expire at the end of the Initial Term or any then existing three-year term.
References to “Initial Term” or “Term” in this Agreement mean either the Initial
Term or any subsequent Term as the context requires.


--------------------------------------------------------------------------------


 
3. Compensation and Benefits.


3.1 Base Salary. The Company shall pay Stanberry a base salary during the Term
of this Agreement at the minimum annual rate of Two-hundred fifty thousand
Dollars ($250,000) (“Base Salary”), payable in accordance with the standard
payroll practices of the Company. It is understood that the Base Salary is to be
Stanberry’s minimum annual compensation during the Term. Stanberry’s Base Salary
will be reviewed by the Compensation Committee of the Board at least annually,
and may be increased (but not reduced). If the Base Salary stated above is
increased, the new Base Salary shall be noted in Board minutes and shall become
a term of this Agreement by reference without need for attachment or addendum.


3.2 Annual Bonus/Incentive Target/Incentive Payment. In addition to other
compensation to be paid under Section 3, each year during the Term of this
Agreement, Stanberry shall be eligible for an annual incentive bonus (“Annual
Bonus”). An annual incentive bonus target (“Incentive Target”) shall be set for
each year by the Board, based on a recommendation of the Compensation Committee.
The annual incentive payment actually awarded and paid to Stanberry for each
year (“Incentive Payment”) will be determined by the Board in its sole
discretion, with consideration to the Compensation Committee recommendation, and
paid by the Company as soon as reasonably possible after the end of each fiscal
year.


3.3 Equity Appreciation Plans. In addition to other compensation to be paid
under this Section 3, the Company may grant stock options, stock appreciation
rights, restricted stock, or other forms of equity participation rights to
Stanberry as a participant, if a plan is adopted by the Company.


3.4 Vacation. Stanberry shall be entitled to not less than 25 days of paid time
off, plus all Company-recognized holidays, during each full year of employment
hereunder in accordance with the general terms of the vacation policy adopted by
the Company. Upon Termination under Section 4 of this Agreement, Stanberry will
be paid for any accrued vacation that has not been taken through the date of
Termination.


3.5 Reimbursement of Expenses. The Company shall reimburse Stanberry in
accordance with Company’s expense reimbursement policies for all reasonable,
ordinary, and necessary business expenses incurred by Stanberry while performing
duties on behalf of the Company. In addition, the Company shall pay Stanberry’s
monthly dues at Des Moines Golf and Country Club, or one other similar club, and
expenses related to Stanberry’s use of such club for matters related to the
Company’s business.


3.6 Employee Benefits. Stanberry shall be entitled to receive any perquisites
and participate in any employee benefit plans, including profit-sharing plans,
now existing or established hereafter generally available to employees and/or
senior officers of the Company, provided Stanberry is otherwise qualified and
eligible for such benefits. As part of its normal course of business, the
Company may amend and/or terminate any such employee benefits or plans.


3.7 Benefits Not in Lieu of Compensation. No benefit or perquisite provided to
Stanberry shall be deemed to be in lieu of Base Salary, Annual Bonus, or other
compensation, provided that the reporting of any benefits shall be consistent
with IRS regulations.


3.8 Short-Term Disability. Any period of short-term disability experienced by
Stanberry shall be treated under the Company’s Short-Term Disability benefits
policy(ies).


3.9 Indemnification and Insurance. Except for disputes between the parties
concerning this Agreement, the Company shall protect and indemnify Stanberry
against any and all legal claims or actions involving him as a consequence of
his employment hereunder to the maximum extent allowed under the Iowa Business
Corporation Act. The Company shall provide Stanberry the maximum insurance
coverage provided any other employee or director of the Company. The Company
agrees to continue Stanberry’s coverage under such directors and officers’
liability insurance policies as shall from time to time be in effect for Company
officers and employees for not less than six years following Stanberry’s
termination of employment.

2

--------------------------------------------------------------------------------


 
4. Consequences of Termination of Employment and/or Change of Control.


4.1 Death. In the event of Stanberry’s death during the Term of this Agreement,
this Agreement shall terminate, and all obligations to Stanberry shall cease as
of the date of death except that, (a) within ten (10) business days of
termination, the Company shall pay to Stanberry’s designated beneficiary, as
defined below in this Section, or the legal representative of his estate a sum
equal to one month of Base Salary and Seventy-Five percent (75%) of the amount
of his Incentive Target prorated to the date of death—provided, however, that if
Stanberry’s death is preceded by a leave of absence associated with a period of
disability, any Incentive Target shall be restricted to the fiscal year in which
such leave commenced and prorated to the last date worked. All rights and
benefits of Stanberry under the benefit plans and programs of the Company in
which Stanberry is a participant, will be provided as determined in accordance
with the terms and provisions of such plans and programs. All awards of
restricted stock, stock options, and any other benefits under any long-term
incentive plans shall be handled in accordance with the terms of the relevant
plan and agreements entered into between Stanberry and the Company with respect
to such awards.


Stanberry may designate a beneficiary by filing a written designation with the
head of personnel of the Company. Stanberry may revoke or modify the designation
at any time by filing a new designation. However, designations will only be
effective if signed by Stanberry and received by the Company during Stanberry’s
lifetime. Stanberry’s beneficiary designation shall be deemed automatically
revoked if the beneficiary predeceases Stanberry, or if Stanberry names a spouse
as beneficiary and the marriage is subsequently dissolved. If Stanberry dies
without a valid beneficiary designation, all payments shall be made to
Stanberry’s estate.


If a benefit is payable to a minor, to a person declared incompetent, or to a
person incapable of handling the disposition of his or her property, the Company
may pay such benefit to the guardian, legal representative, or person having the
care or custody of such minor, incompetent, or incapable person. The Company may
require proof of incompetence, minority, or guardianship as it may deem
appropriate prior to distribution of the benefit. Such distribution shall
completely discharge the Company from all liability with respect to such
benefit.


4.2 Permanent Disability. If Stanberry shall become permanently incapacitated by
reasons of sickness, accident, or other physical or mental disability
(“Permanent Disability”) as defined hereunder during the Term of this Agreement,
this Agreement and all obligations to Stanberry shall cease except as provided
below. Permanent Disability shall be determined in one of two ways: (1)
Stanberry shall be considered to be Permanently Disabled for purposes of this
Agreement if he becomes entitled to Long-Term Disability benefits under the
Company’s Long-Term Disability Plan, in which case, this Agreement and all
obligations to Stanberry shall cease except that for a period of twelve (12)
months, the Company shall supplement Stanberry’s Long-Term Disability payments
to the extent necessary for the Long-Term Disability payments plus the
supplemental payments to equal Stanberry’s Base Pay as defined in Section 3.1
herein; (2) alternatively, if Stanberry becomes permanently incapacitated and
such incapacitation is certified by a physician chosen by the Company and
reasonably acceptable to Stanberry (if he is then able to exercise sound
judgment), and Stanberry shall therefore be unable to perform his normal duties
hereunder, then the employment of Stanberry hereunder and this Agreement may be
terminated by Stanberry or the Company upon thirty (30) days’ written notice to
the other party following such certification. Should Stanberry not acquiesce (or
should he be unable to acquiesce) in the selection of the certifying doctor, a
doctor chosen by Stanberry (or if he is not then able to exercise sound
judgment, by his spouse or personal representative) and reasonably acceptable to
the Company shall be required to concur in the medical determination of
incapacitation, failing which, the two doctors shall designate a third doctor
whose decision shall be determinative as of the end of the calendar month in
which such concurrence or third-doctor decision, as the case may be, is made.
After the final certification is made and the 30-day written notice is provided,
the Company shall pay to Stanberry, at such times as Base Salary provided for in
Section 3.1 of this Agreement would normally be paid, Stanberry’s then-current
Base Salary for a period of twelve (12) months. Under either determination of
Permanent Disability, Stanberry shall be paid the amount of Seventy-Five percent
(75%) of the Incentive Target for the year in which disability is certified
prorated to the last day worked. If no Incentive Target has been determined for
the year in which final certification occurs, the last determined Incentive
Target shall apply.


Following termination pursuant to either of the above alternatives, any rights
and benefits Stanberry may have under the employee benefit plans and programs of
the Company in which Stanberry is a participant shall be determined in
accordance with the terms and provisions of such plans and programs. All awards
of restricted stock, stock options and any other benefits under any long-term
incentive plans shall be handled in accordance with the terms of the relevant
plan and agreements entered into between Stanberry and the Company with respect
to such awards.

3

--------------------------------------------------------------------------------




4.3 Due Cause. The Company may terminate Stanberry’s employment, remove him as
an officer and director of the Company and its subsidiaries, and terminate this
Agreement at any time for Due Cause. In the event of such termination for Due
Cause, Stanberry shall continue to receive Base Salary payments provided for in
this Agreement only through the date of such termination for Due Cause, and
Stanberry shall be entitled to no further compensation under this Agreement,
except that any rights and benefits Stanberry may have under the employee
benefit plans and programs of the Company or its subsidiaries in which Stanberry
is a participant shall be determined in accordance with the terms and provisions
of such plans and programs. Stanberry understands and agrees that in the event
of the termination of employment, removal as an officer and director, and
termination of this Agreement pursuant to this Section 4.3: (a) all awards of
restricted stock, stock options, and any other benefits under long-term
incentive plans shall be handled in accordance with the terms of the relevant
plan and agreements entered into between Stanberry and the Company with respect
to such awards; and (b) the Company shall have no obligation to pay any Annual
Bonus to Stanberry under the terms of this Agreement; but (c) the obligations of
Stanberry under Sections 7 and 8 of this Agreement shall remain in full force
and effect.


The term “Due Cause” shall mean (i) the willful and continued failure of
Stanberry to substantially perform his duties with the Company (other than any
such failure resulting from Permanent Disability), after a demand for
substantial performance is delivered to Stanberry by the Board that specifically
identifies the manner in which Stanberry has not substantially performed his
duties; (ii) willful misconduct by Stanberry that is materially injurious to the
Company or its subsidiaries, monetarily or otherwise; (iii) gross negligence in
the performance of duties assumed pursuant to this Agreement or gross neglect of
such duties; or (iv) conviction for a felony or a serious misdemeanor involving
moral turpitude. For purposes of this definition, no act, or failure to act, on
the part of Stanberry shall be considered “willful” unless it is done, or
omitted to be done, by Stanberry in bad faith and without reasonable belief that
Stanberry’s action or omission was in the best interests of the Company or its
subsidiaries. Any act, or failure to act, based upon authority given pursuant to
a resolution duly adopted by the Board or based upon the advice of the General
Counsel of the Company shall be conclusively presumed to be done, or omitted to
be done, by Stanberry in good faith and in the best interests of the Company.
Notwithstanding the foregoing, Stanberry shall not be deemed to have been
terminated for Due Cause unless and until there has been delivered to him a copy
of a resolution duly adopted by the affirmative vote of at least ¾ (three
quarters) of the Board (excluding Stanberry) at a meeting of the Board called
and held for such purpose.


4.4 Without Cause. The other provisions of this Agreement notwithstanding, the
Company may terminate Stanberry’s employment, remove him as an officer and
director, and terminate this Agreement at any time for whatever reason it deems
appropriate with or without cause and with or without prior notice. In the event
of such a termination of Stanberry’s employment and this Agreement, Stanberry
shall have no further obligations of any kind under or arising out of the
Agreement (except for the obligations of Stanberry under Sections 7 and 8 of
this Agreement), and the Company shall be obligated to promptly pay Stanberry
only the following “Severance Payment”: Three times Stanberry’s Base Salary as
of the date of Termination Without Cause —provided, however, that in the event
that as a result of such termination of employment, Stanberry would otherwise be
entitled to a Change of Control Benefit under Section 4.7 of this Agreement,
Stanberry shall be entitled to elect either: (i) the Severance Payment described
above, or (ii) the Change of Control Benefit described in Section 4.7 of this
Agreement, but in no event shall he be entitled to both payments. Payment shall
be made in a lump sum within 60 days of the date of termination. In addition,
the Company shall pay the insurance premiums to provide Stanberry family health
coverage under COBRA for one year after Stanberry ceases employment by the
Company.


Stanberry agrees that the payments described in this Section 4.4 shall be full
and adequate compensation to Stanberry for all damages Stanberry may suffer as a
result of the termination of his employment pursuant to this Section 4.4, and in
consideration of the payments and benefits provided in this Section 4.4,
Stanberry agrees to execute a waiver and release agreement acceptable to the
Company—provided, however, that except as specifically provided for under this
Section 4.4, any rights and benefits Stanberry may have under the employee
benefit plans and programs of the Company or its subsidiaries in which Stanberry
is a participant shall be determined in accordance with the terms and provisions
of such plans and programs. All awards of restricted stock, stock options, and
any other benefits under any long-term incentive plans shall be handled in
accordance with the terms of the relevant plan and agreements entered into
between Stanberry and the Company with respect to such awards.

4

--------------------------------------------------------------------------------




4.5 Employee Voluntary. In the event Stanberry terminates his employment of his
own volition prior to the end of the Term of this Agreement, except for a
termination for Good Reason as specifically defined in Section 4.6 below, such
termination shall constitute a voluntary termination and in such event the
Company’s only obligation to Stanberry shall be to make Base Salary payments
provided for in this Agreement through the date of such voluntary termination.
Stanberry understands and agrees that in the event of termination of employment
pursuant to this Section 4.5: (a) any rights and benefits Stanberry may have
under the employee benefit plans and programs of the Company or its subsidiaries
in which he is a participant shall be determined in accordance with the terms
and provisions of such plans and programs; (b) all awards of restricted stock,
stock options, and any other benefits under any long-term incentive plans shall
be handled in accordance with the terms of the relevant plan and agreements
entered into between Stanberry and the Company with respect to such awards; (c)
the Company shall have no obligation to pay any Annual Bonus, Incentive Target,
or Incentive Payment to Stanberry under the terms of this Agreement and (d) the
obligations of Stanberry under Sections 7 and 8 of this Agreement shall remain
of full force and effect.


4.6 Good Reason. Stanberry may terminate this Agreement on ninety (90) days’
notice for Good Reason.


(a) For purposes of this Agreement, “Good Reason” shall mean:



 
(1)
Without Stanberry’s express written consent, the assignment to Stanberry of any
duties or responsibilities materially inconsistent with the employment described
in Section 1.1 above, or a material change in the reporting responsibilities,
titles, or offices as described in Section 1.1, or any removal of Stanberry
from, or any failure to re-elect Stanberry to, any of such responsibilities or
positions, except in connection with the termination of Stanberry’s employment
for Due Cause, Permanent Disability, retirement, or Death or except in
connection with employment under the Six-Month Rule set forth in Section
4.7(c)(1) herein.




 
(2)
A material reduction in Stanberry’s Base Salary;




 
(3)
Failure of the Company to obtain the assumption of, or the agreement to perform,
this Agreement by any successor as defined in Section 9.3 hereof; or




 
(4)
The Company requiring Stanberry to be based anywhere other than Polk County,
Iowa, or a county contiguous thereto, except for required travel for Company
business to an extent substantially consistent with Stanberry’s duties as
described under Section 1.1, or in the event Stanberry consents to any
relocation, the failure by the Company to pay (or reimburse Stanberry) for all
reasonable moving and relocation expenses incurred by Stanberry relating to a
change of Stanberry’s principal residence in connection with such relocation.



(b) Good Reason Severance Payment:


In the event Stanberry appropriately terminates his employment and this
Agreement for Good Reason (after having giving notice to the Board of the “Good
Reason” and allowing the Board at least a 30 day period to cure the Good
Reason), Stanberry shall have no further obligations of any kind under or
arising out of the Agreement (except for the obligations of Stanberry under
Sections 7 and 8 of this Agreement), and the Company shall be obligated only to
pay Stanberry his then-current Base Salary and Seventy-Five percent (75%) of the
Incentive Target described in Section 3 of this Agreement through the
then-current end of the Term (the “Remaining Term”) as provided for under
Section 2 of this Agreement, but no less than a total of one year of Base Salary
and Seventy-Five percent (75%) of the Incentive Target (“Good Reason Severance
Payment”)—provided, however, that in the event that as a result of such
termination of employment by Stanberry for Good Reason, Stanberry would
otherwise be entitled to a Change of Control Benefit under Section 4.7 of this
Agreement, Stanberry shall be entitled to elect either: (i) the Good Reason
Severance Payment described in this Section 4.6(b) or (ii) the Change of Control
Benefit described in Section 4.7 of this Agreement, but in no event shall he be
entitled to both payments. Any Good Reason Severance Benefit paid pursuant to
this Section 4.6 shall be paid as soon as reasonably possible (i.e. within sixty
days) after the expiration of any revocation period following Stanberry’s
execution of the release referred to in Section 4.6(c) below. In addition, the
Company shall pay the insurance premiums to provide Stanberry family health
coverage under COBRA for one year after Stanberry ceases employment by the
Company.

5

--------------------------------------------------------------------------------




(c) Release of Claims


Stanberry agrees that the payments described in this Section 4.6 shall be full
and adequate compensation to Stanberry for all damages Stanberry may suffer as a
result of his termination of employment for Good Reason pursuant to Section 4.6
of this Agreement, and in consideration of the payments and benefits provided in
this Section 4.6, Stanberry agrees to execute a waiver and release agreement
acceptable to the Company—provided, however, that except as specifically
provided for under this Section 4.6, any rights and benefits Stanberry may have
under the employee benefit plans and programs of the Company or its subsidiaries
in which Stanberry is a participant shall be determined in accordance with the
terms and provisions of such plans and programs. All awards of restricted stock,
stock options, and any other benefits under any long-term incentive plans shall
be handled in accordance with the terms of the relevant plan and agreements
entered into between Stanberry and the Company with respect to such awards.


4.7 Change in Control. If within 12 months after, or 2 months prior to, a Change
in Control of the Company as defined below, the Company terminates Stanberry’s
employment for reasons other than those under Sections 4.1, 4.2, or 4.3 herein
or if Stanberry terminates his employment for Good Reason as defined in Section
4.6 herein, the Company shall pay to Stanberry a benefit as defined in Section
4.7(b) (“Change in Control Benefit”).



 
(a)
Change in Control. The term “Change in Control” shall have the following
meaning:




(1)  
Any person or entity or group of affiliated persons or entities (other than the
Company) becomes a beneficial owner, directly or indirectly, of 30% or more of
the Company’s voting securities or all or substantially all of the assets of the
Company; or




(2)  
The Company enters into a definitive agreement that contemplates the merger,
consolidation, or combination of the Company with an unaffiliated entity in
which either or both of the following is to occur: (i) the Board of Directors of
the Company, immediately prior to such merger, consolidation, or combination
will constitute less than a majority of the board of directors of the surviving,
new, or combined entity; or (ii) less than 50% of the outstanding voting
securities of the surviving, new, or combined entity will be beneficially owned
by the stockholders of the Company immediately prior to such merger,
consolidation, or combination—provided, however, that if any definitive
agreement to merge, consolidate, or combine is terminated without consummation
of the transaction, then no Change in Control shall be deemed to have occurred
pursuant to this paragraph; or




(3)  
The Company enters into a definitive agreement that contemplates the transfer of
all or substantially all of the Company’s assets, other than to a wholly-owned
subsidiary of the Company—provided, however, that if any definitive agreement to
transfer assets is terminated without consummation of the transfer, then no
Change in Control shall be deemed to have occurred pursuant to this paragraph;
or




(4)  
A majority of the members of the Board of Directors of the Company shall be
persons who: (i) were not members of such Board on the Effective Date (“current
members”); or (ii) were not nominated by a vote of such Board which included the
affirmative vote of a majority of the current members on such Board at the time
of their nomination (“future designees”); or (iii) were not nominated by a vote
of such Board which included the affirmative vote of a majority of the current
members and future designees, taken as a group, on such Board at the time of
their nomination.




(b)
Change in Control Benefit. Upon a termination of Stanberry’s employment under
the circumstances described in Section 4.7, Stanberry will be eligible for a
Change in Control Benefit of three times Stanberry’s “Current Annual
Compensation” as of the date of the Change in Control.


6

--------------------------------------------------------------------------------






(1)  
Current Annual Compensation. For purposes of this Agreement “Current Annual
Compensation” means the sum of Stanberry’s annual Base Salary for the fiscal
year in which termination occurs, plus Seventy-Five percent (75%) of the
Incentive Target established for Stanberry in the fiscal year in which
termination occurs. This definition covers amounts includible in compensation
prior to any cash or deferred arrangements.

(2)  
Insurance Benefit. In addition, the Company shall pay the insurance premiums to
provide Stanberry family health coverage under COBRA for one year after
Stanberry ceases employment by the Company.




(c)
Consideration of Benefit. 




(1)  
Six-Month Rule. Notwithstanding any other provision of this Agreement, in the
event of a termination by the Company or a successor or termination by Stanberry
for Good Reason in conjunction with a Change in Control, as consideration for
the benefit created in Section 4.7(b), at the discretion of the Company or the
successor as defined in Section 9.3, Stanberry must make himself available to
work with the Company and/or the successor for a transition period of not more
than six months after a Change of Control has occurred (“Transition Period”). If
Stanberry fails to remain employed for said period, (unless he terminates for
Good Reason under Section 4.6(a)(2), (3) or (4) herein), or if the Company or
the successor terminates Stanberry’s employment for Due Cause during said
period, then no Change in Control Benefit shall be paid to Stanberry. Any Change
of Control Benefit paid pursuant to this Section 4.7 shall be paid as soon as
reasonably possible (i.e. within sixty days) after the waiver or the expiration
of the Transition Period and after the expiration of any revocation period
following Stanberry’s execution of the release referred to in Section 4.7(c)(2)
below.




(2)  
Release of Claims. Stanberry agrees that the payments described in Section
4.7(b) shall be full and adequate compensation to Stanberry for all damages
Stanberry may suffer as a result of the termination of his employment or his
resignation for Good Reason in conjunction with a Change in Control, and in
consideration of the payments and benefits provided in Section 4.7(b), Stanberry
agrees to execute a waiver and release agreement acceptable to the Company, and,
if applicable, to the successor—provided, however, that any rights and benefits
Stanberry may have under the employee benefit plans and programs of the Company
or its subsidiaries in which Stanberry is a participant shall be determined in
accordance with the terms and provisions of such plans and programs. All awards
of restricted stock, stock options, and any other benefits under any long-term
incentive plans shall be handled in accordance with the terms of the relevant
plan and agreements entered into between Stanberry and the Company with respect
to such awards.



5. Limited Benefit. 


Notwithstanding any of the provisions of Section 4.7 or other provisions in this
Agreement to the contrary, if any payments or benefits received, or to be
received, by Stanberry (whether pursuant to the terms of this Agreement or any
other plan, arrangement, or agreement with the Company or its subsidiaries; any
person whose actions result in a Change of Control; or any person affiliated
with the Company or such person) constitute “parachute payments” within the
meaning of Section 280G(b)(2)(A) of the Internal Revenue Code (the “Code”), and
the value thereof exceeds 2.99 times Stanberry’s “base amount,” as defined in
Section 280G(b)(3) of the Code, then in lieu thereof, the Company shall pay
Stanberry, as soon as practicable following the termination of Stanberry’s
employment by the Company but in no event later than thirty (30) days after the
expiration of any revocation period following Stanberry’s execution of any
release referred to in this Agreement, a lump-sum cash payment equal to 2.99
times his “base amount” (the “Alternative Severance Payment”), reduced as
provided below. The value of the payments to be made under Section 4.7(b) and
Stanberry’s base amount shall be determined in accordance with temporary or
final regulations, if any, promulgated under Section 280G of the Code and based
upon the advice of the tax counsel referred to below.

7

--------------------------------------------------------------------------------





The Alternative Severance Payment shall be reduced by the amount of any other
payment or the value of any benefit received, or to be received, by Stanberry in
connection with a Change of Control of the Company or his termination of
employment unless (i) Stanberry shall have effectively waived his receipt or
enjoyment of such payment or benefit prior to the date of payment of the
Alternative Severance Payment; (ii) in the opinion of tax counsel selected by
the Company’s independent auditors, such other payment or benefit does not
constitute a “parachute payment” within the meaning of Section 280G(b)(2) of the
Code; or (iii) in the opinion of such tax counsel, the Alternative Severance
Payment plus all other payments or benefits that constitute “parachute payments”
within the meaning of Section 280G(b)(2) of the Code are reasonable compensation
for services actually rendered within the meaning of Section 280G(b)(4) of the
Code or are otherwise not subject to disallowance as a deduction by reason of
Section 280G of the Code. The value of any non-cash benefit or any deferred
payment or benefit shall be determined in accordance with the principles of
Section 280G(d)(3) and (4) of the Code.


6. Section 162(m) Limitation.


In the event and to the extent that the payments due to Stanberry under this
Agreement exceed the “reasonable compensation” limitations of Section 162(m) of
the Code, the portion thereof that would not be deductible by the Company in the
taxable year in which the payment is due shall be deferred by the Company and
paid to Stanberry on the date that is sixteen (16) months following the
termination of Stanberry’s employment, together with interest thereon at the
rate provided in Section 7872(f)(2) of the Code.


7. Covenants of Stanberry.


7.1 Confidential Information. Stanberry acknowledges that as a result of the
services to be rendered to the Company hereunder, Stanberry will be brought into
close contact with many confidential affairs of the Company, its subsidiaries
and affiliates, not readily available to the public. Stanberry further
acknowledges that the services to be performed under this Agreement are of a
special, unique, unusual, extraordinary, and intellectual character; that the
Company’s goods and services are marketed throughout Iowa and various parts of
the United States; and that the Company competes with other organizations that
are or could be located in nearly any part of the United States or various parts
of the world.


7.2 Restriction on Use of Confidential Information. In recognition of the
foregoing, Stanberry covenants and agrees that, except as is necessary in
providing services under this Agreement or to the extent necessary to comply
with law or the valid order of a court or government agency of competent
jurisdiction, Stanberry will neither knowingly use for his own benefit, nor
knowingly divulge any Confidential Information and Trade Secrets of the Company,
its subsidiaries, or affiliated entities that are not otherwise in the public
domain and, so long as they remain Confidential Information and Trade Secrets
not in the public domain, will not intentionally disclose them to anyone outside
of the Company either during or after his employment. For the purposes of this
Agreement, “Confidential Information and Trade Secrets of the Company” means
information that is secret to the Company, its subsidiaries, or affiliated
entities. It may include, but is not limited to, information relating to the
products, services, new and future concepts, and business of the Company, its
subsidiaries, or affiliates, in the form of memoranda, reports, computer
software and data banks, customer lists, employee lists, books, records,
financial statements, manuals, papers, contracts and strategic plans. As a
guide, Stanberry is to consider as being secret and confidential information
originated, owned, controlled, or possessed by the Company, its subsidiaries, or
affiliated entities that is not disclosed in printed publications stated to be
available for distribution outside the Company, its subsidiaries, or affiliated
entities. In instances where doubt does or should reasonably be understood to
exist in Stanberry’s mind as to whether information is secret and confidential
to the Company, its subsidiaries, or affiliated entities, Stanberry agrees to
request an opinion, in writing, from the Company before disclosing such
information.


7.3 Public Information. Anything to the contrary in this Section 7
notwithstanding, Stanberry shall disclose to the public and discuss such
information as is customary or legally required to be disclosed by a Company
whose stock is publicly traded, or that is otherwise legally required to be
disclosed, or that is in the best interests of the Company to disclose.


7.4 Company Property. Stanberry will deliver promptly to the Company on the
termination of his employment with the Company, or at any other time the Company
may so request, all memoranda, notes, records, reports, and other documents
relating to the Company, its subsidiaries, or affiliated entities, and all
property owned by or originating from the Company, its subsidiaries, or
affiliated entities that Stanberry may then possess or have under his control.

8

--------------------------------------------------------------------------------


 
7.5 No Competition, Solicitation, or Tampering. Throughout the Term of the
Agreement and for a period of one (1) year immediately following any termination
or resignation of Stanberry’s employment under this Agreement (except that the
time period of such restrictions shall be extended by any period during which
Stanberry is in violation of this Section 7.5), Stanberry shall not directly or
indirectly engage in any other business in which the Company engages during the
Term of the Agreement—provided, however, that the restriction in Section 7.5
shall apply only to counties in which the Company or its subsidiaries have
offices or in contiguous counties. For purposes of Section 7.5, Stanberry shall
be deemed to engage in a business if he directly or indirectly engages or
invests in, owns, manages, operates, controls, or participates in the ownership,
management, operation or control of, is employed by, associated or in any manner
connected with, or renders services or advice to, any business in which the
Company engages—provided, however, that Stanberry may invest in the securities
of any enterprise (but without otherwise participating in the activities of such
enterprise) if two conditions are met: (a) such securities are listed on any
national or regional securities exchange (or have been registered under Section
12(g) of the Securities Exchange Act of 1934) and (b) Stanberry does not
beneficially own (as defined by Rule 13d-3 promulgated under the Securities
Exchange Act of 1934) in excess of 5% of the outstanding capital stock of such
enterprise. The provisions of this paragraph shall survive and apply regardless
of the reason for Stanberry’s termination.


During the period described in the first paragraph of Section 7.5, Stanberry
will not, directly or indirectly, for the benefit of any bank or financial
institution or any company or other entity affiliated, directly or indirectly,
with another bank or financial institution other than the Company, solicit the
employment or services of, hire, or assist in the hiring of any person eligible
for the Company’s or its subsidiaries’ compensation or benefit plans for senior
officers or executives.


During the period described in the first paragraph of Section 7.5, Stanberry
shall not directly or indirectly request, induce, or attempt to influence any
existing or prospective customers, vendors, or licensors of the Company or its
subsidiaries to curtail or cancel any business they may transact with the
Company. For purposes of this Section 7.5, “prospective customers” shall mean
individuals or entities who the Company or its subsidiaries have contacted
within the twelve (12) months immediately preceding the termination of this
Agreement. The provisions of this paragraph shall survive regardless of the
reason for Stanberry’s termination or resignation.


7.6 Intellectual Property. Stanberry will promptly disclose to the Company all
inventions, processes, original works of authorship, trademarks, patents,
improvements, and discoveries related to the business of the Company, its
subsidiaries, or affiliated entities (collectively “Developments”), conceived or
developed during Stanberry’s employment with the Company and based upon
information to which he had access during the term of employment, whether or not
conceived during regular working hours, through the use of Company time,
material, or facilities or otherwise. All such Developments shall be the sole
and exclusive property of the Company, and upon request, Stanberry shall deliver
to the Company all outlines, descriptions, and other data and records relating
to such Developments, and shall execute any documents deemed necessary by the
Company to protect the Company’s rights thereunder. Stanberry agrees upon
request to assist the Company to obtain United States or foreign letters patent
and copyright registrations covering inventions and original works of authorship
belonging to the Company hereunder. If the Company is unable because of
Stanberry’s mental or physical incapacity to secure Stanberry’s signature to
apply for or to pursue any application for any United States or foreign letters
patent or copyright registrations covering inventions and original works of
authorship belonging to the Company hereunder, then Stanberry hereby irrevocably
designates and appoints the Company and its duly authorized officers and agents
as his agent and attorney in fact, to act for and in his behalf and stead to
execute and file any such applications and to do all other lawfully permitted
acts to further the prosecution and issuance of letters patent or copyright
registrations thereon with the same legal force and effect as if executed by
him. Stanberry hereby waives and quitclaims to the Company any and all claims,
of any nature whatsoever, that he may hereafter have for infringement of any
patents or copyright resulting from any such application for letters patent or
copyright registrations belonging to the Company hereunder.


7.7 Equitable Remedies. Stanberry agrees that the remedy at law for any breach
or threatened breach of any covenant contained in this Section 7 may be
inadequate and that the Company, in addition to such other remedies as may be
available to it in law or in equity, shall be entitled to injunctive relief
without bond or other security.

9

--------------------------------------------------------------------------------




7.8 Modification of Remedies. Although the covenants contained in this Section 7
above are considered by the parties hereto to be fair and reasonable in the
circumstances, it is recognized that restrictions of such nature may fail for
technical reasons, and accordingly, it is hereby agreed that if any of such
restrictions shall be adjudged to be void or unenforceable for whatever reason,
but would be valid if part of the wording thereof were deleted, or the period
thereof reduced or the area dealt with reduced in scope, the restrictions
contained herein shall be enforced to the maximum extent permitted by law, and
the parties consent and agree that such scope or wording may be accordingly
judicially modified in any proceeding brought to enforce such restrictions.


7.9 Survival of Rights and Obligations. Notwithstanding that Stanberry’s
employment hereunder may expire or be terminated as provided in Sections 2 or 4
above, this Agreement shall continue in full force and effect insofar as is
necessary to enforce the covenants and agreements of Stanberry contained in this
Section 7. In addition, the Company’s obligations under Sections 4 and 7 shall
continue in full force and effect with respect to Stanberry or his estate.


8. Dispute Resolution.


The parties shall use their best efforts and good will to settle any and all
disputes by amicable negotiations. Subject to the Company’s right to seek
injunctive relief in court as provided in Section 7.7 of this Agreement, any
dispute, controversy, or claim arising out of or in relation to or in connection
with this Agreement, including without limitation, any dispute as to the
construction, validity, interpretation, enforceability, or breach of this
Agreement, including a claim for indemnification under Section 3.9 or disability
under Section 3.8 or 4.2, that cannot be resolved by negotiation shall be
resolved by impartial binding arbitration. In the event that either the Company
or Stanberry demands arbitration, Stanberry and the Company agree that such
arbitration shall be the exclusive, final, and binding forum for resolution of
such claims, subject to any rights of appeal that either party may have under
any controlling law dealing with the review of arbitration decisions.


8.1 Arbitration. Arbitration shall be heard and determined in Des Moines, Iowa
by one arbitrator, who shall be impartial and who shall be selected by mutual
agreement of the parties. If the parties cannot agree to selection of an
arbitrator, the arbitrator shall be appointed by a Judge of the Iowa District
Court for Polk County. Either party to this Agreement may commence an action in
the Iowa District Court for Polk County for the limited purpose of appointment
of an arbitrator hereunder. The Court shall select the arbitrator from
candidates nominated by the parties hereto. Each party may nominate up to two
candidates. In determining the arbitrator, the Court should give due
consideration to the impartiality, background, and experience of the nominees
relating to the issues to be resolved in the arbitration. The Court’s decision
as to the identity of the arbitrator shall be final. It is intended that
controversies or claims submitted to arbitration under this Section 8 shall
remain confidential, and to that end, it is agreed by the parties, and must be
agreed to by the arbitrator, that neither the facts disclosed in the
arbitration, the issues arbitrated, nor the views or opinions of any persons
concerning them, shall be disclosed to third persons at any time, except to the
extent necessary to enforce an award or judgment or as required by law or in
response to legal process or in connection with such arbitration. The parties
shall be entitled to disclose the facts disclosed in arbitration, the issues
arbitrated, and the views or opinions of any person concerning them to legal or
tax advisors as long as such advisors agree to be bound by the confidentiality
terms of this Section. Either party to this Agreement may initiate arbitration
by serving a written demand for arbitration upon the other party. Such a demand
must be served within twelve months of the events giving rise to the dispute and
specifically identify and describe the dispute to be arbitrated. Any claim that
is not timely made, as defined herein, by written notice to the other party
shall be deemed absolutely and finally waived. The cost of the arbitration
proceeding (including attorneys’ fees and expenses) shall be allocated by the
arbitrator. Any award of money damages shall be increased by interest at the
rate of 6% per annum from the date that the arbitrator finds any such money was
due and payable until paid in full. Stanberry and the Company agree that the
hearing, if any, for any arbitration commenced pursuant to this Section shall be
submitted to the arbitrator for decision within 180 days of the notice demanding
arbitration.


8.2 Acknowledgement of Parties. The Company and Stanberry understand and
acknowledge that this Section 8 means that neither of them can pursue a claim
against the other in a court of law regarding or related to this Agreement,
except as specifically stated above in Sections 7.7 or 8.1.

10

--------------------------------------------------------------------------------




9. Successors and Assigns.


9.1 Assignment by the Company. This Agreement shall inure to the benefit of, and
shall be binding upon, the successors and assigns of the Company.


9.2 Assignment by Stanberry. Stanberry may not assign this Agreement or any part
thereof—provided, however, that nothing herein shall preclude one or more
beneficiaries of Stanberry from receiving any amount that may be payable
following the occurrence of his legal incompetency or his death and shall not
preclude the legal representative of his estate from receiving such amount or
from assigning any right hereunder to the person(s) entitled thereto under his
will or, in the case of intestacy, to the person or persons entitled thereto
under the laws of intestate succession applicable to his estate.


9.3 Successors of the Company. The Company will require any successor to all or
substantially all of the business and/or assets of the Company (whether direct
or indirect by purchase, merger, consolidation, or otherwise), by agreement in
form and substance acceptable to Stanberry, expressly to assume and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession had taken place.
As used in this Agreement, “Company” as heretofore defined shall include any
successor to its business and/or assets as aforesaid that executes and delivers
the agreement provided for in this Section 9.3 or that otherwise becomes bound
by all the terms and provisions of this Agreement by operation of law.


10. Governing Law.


This Agreement shall be deemed a contract made under, and for all purposes shall
be construed in accordance with, the laws of the State of Iowa without reference
to the principles of conflict of laws.


11. Entire Agreement.


This Agreement and those plans and agreements referenced herein contain all the
understandings and representations between the parties hereto pertaining to the
subject of the employment of Stanberry by the Company and its subsidiaries and
supersede all undertakings and agreements, whether oral or in writing, if any
there be, previously entered into by them with respect thereto.


12. Amendment or Modification; Waiver.


No provision of this Agreement may be amended or modified unless such amendment
or modification is agreed to in writing, signed by Stanberry and by a duly
authorized officer or director of the Company, and approved in advance and
authorized by the Board. Except as otherwise specifically provided in this
Agreement, no waiver by either party hereto of any breach by the other party of
any condition or provision of the Agreement to be performed by such other party
shall be deemed a waiver of a similar or dissimilar provision or condition at
the same or any prior or subsequent time.


13. Notices.


Any notice to be given hereunder shall be in writing and delivered personally or
sent by overnight mail, such as Federal Express, addressed to the party
concerned at the address indicated below or to such other address as such party
may subsequently give notice of hereunder in writing:


If to Company:


Chairman of the Compensation Committee
Board of Directors
West Bancorporation, Inc.
1601 22nd Street
West Des Moines, Iowa 50266

11

--------------------------------------------------------------------------------





If to Stanberry:


Thomas E. Stanberry
4211 Cherrywood Court
West Des Moines, IA 50265
 
14. Severability.


In the event that any provision or portion of this Agreement is determined to be
invalid or unenforceable for any reason, the remaining provisions or portions of
this Agreement shall be unaffected thereby and shall remain in full force and
effect to the fullest extent permitted by law.


15. Withholding.


Anything in this Agreement to the contrary notwithstanding, all payments
required to be made by the Company hereunder to Stanberry or his beneficiaries,
including his estate, shall be subject to withholding and deductions as the
Company may reasonably determine it should withhold or deduct pursuant to any
applicable law or regulation. In lieu of withholding or deducting such amounts,
in whole or in part, the Company may, in its sole discretion, accept other
provision for payment as permitted by law, provided it is satisfied in its sole
discretion that all requirements of law affecting its responsibilities to
withhold or deduct such amounts have been satisfied.


16. Deferred Payments.


Any amounts required under this Agreement to be paid to Stanberry that Stanberry
can and does elect to defer under any Company benefit plan or program shall be
deemed to have been paid to him for purposes of this Agreement—provided,
however, that if the Company breaches the terms of any deferred compensation
plan, arrangement, or agreement with respect to which such amounts are to be
paid, Stanberry may claim a breach of this Agreement.


Notwithstanding anything in this Agreement or elsewhere to the contrary:


(a) If payment or provision of any amount or other benefit that is “deferred
compensation” subject to Section 409A of the Code at the time otherwise
specified in this Agreement or elsewhere would subject such amount or benefit to
additional tax pursuant to Section 409A(a)(1)(B) of the Code, and if payment or
provision thereof at a later date would avoid any such additional tax, then the
payment or provision thereof shall be postponed to the earliest date on which
such amount or benefit can be paid or provided without incurring any such
additional tax. In the event this Section requires a deferral of any payment,
such payment shall be accumulated and paid in a single lump sum on such earliest
date together with interest for the period of delay, compounded annually, equal
to the prime rate (as published in The Wall Street Journal), and in effect as of
the date the payment should otherwise have been provided.


(b) If any payment or benefit permitted or required under this Agreement, or
otherwise, is reasonably determined by either party to be subject for any reason
to a material risk of additional tax pursuant to Section 409A(a)(1)(B) of the
Code, then the parties shall promptly agree in good faith on appropriate
provisions to avoid such risk without materially changing the economic value of
this Agreement to either party.


17. Survival.


The respective rights and obligations of the parties hereunder shall survive any
termination of this Agreement to the extent necessary to the intended
preservation of such rights and obligations.
 
12

--------------------------------------------------------------------------------




18. Duty to Mitigate; Set-off; Reimbursement.


Stanberry shall not be required to seek employment, nor shall the amount of any
payment provided for under this Agreement be reduced by any compensation earned
by Stanberry as the result of employment by another employer, as allowed and
without violating this Agreement, after the date of termination of Stanberry’s
employment pursuant to this Agreement. The Company’s obligation to make the
payments provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any set-off, counterclaim, recoupment,
defense, right of reimbursement, or other claim, right, or action that the
Company may have against Stanberry or others, except to the extent that
Stanberry violates Section 7.5 of this Agreement or Stanberry is obligated to
reimburse the Company pursuant to Section 304 of the Sarbanes-Oxley Act of 2002.


19. Headings.


Headings of the sections of this Agreement, where used, are intended solely for
convenience, and no provision of this Agreement is to be construed by reference
to the title of any section.


20. Knowledge and Representation.


The Company and Stanberry acknowledge that they understand the terms of this
Agreement, that they understand the nature and extent of the rights and
obligations provided under this Agreement, and that they have been represented
by legal counsel and other professional advisors in the negotiation and
preparation of this Agreement to the extent of their wishes.
 
13

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first set forth above.


THOMAS E. STANBERRY
 
/s/ Thomas E. Stanberry                                                
Thomas E. Stanberry


WEST BANCORPORATION, INC.
 
By: /s/ Robert G. Pulver                                                
Robert G. Pulver
Chair, Compensation Committee
West Bancorporation, Inc.
 
14

--------------------------------------------------------------------------------


 